
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 45
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2012
			Mrs. Hutchison (for
			 herself, Mr. Levin,
			 Mr. Cornyn, Mr.
			 Cardin, Ms. Landrieu,
			 Mr. Brown of Ohio,
			 Mrs. Boxer, Ms.
			 Stabenow, Mr. Harkin,
			 Mr. Begich, Mr.
			 Durbin, Mr. Warner,
			 Mr. Webb, Mr.
			 Nelson of Florida, and Mr.
			 Akaka) introduced the following joint resolution; which was read
			 twice and referred to the Committee on
			 the Judiciary
		
		JOINT RESOLUTION
		Amending title 36, United States Code, to
		  designate June 19 as Juneteenth Independence
		  Day.
	
	
		Whereas news of the end of slavery did not reach the
			 frontier of the United States, and in particular the Southwestern States, for
			 more than 2½ years after President Abraham Lincoln issued the Emancipation
			 Proclamation on January 1, 1863, and months after the conclusion of the Civil
			 War;
		Whereas, on June 19, 1865, Union soldiers led by Major
			 General Gordon Granger arrived in Galveston, Texas, with news that the Civil
			 War had ended and that the slaves were free;
		Whereas African Americans who had been slaves in the
			 Southwest celebrated June 19, commonly known as Juneteenth Independence
			 Day, as the anniversary of their emancipation;
		Whereas African Americans from the Southwest continue the
			 tradition of celebrating Juneteenth Independence Day as inspiration and
			 encouragement for future generations;
		Whereas for more than 145 years, Juneteenth Independence
			 Day celebrations have honored African-American freedom while encouraging
			 self-development and respect for all cultures; and
		Whereas the faith and strength of character demonstrated
			 by former slaves remain an example for all people of the United States,
			 regardless of their background, religion, or race: Now, therefore, be it
		
	
		1.Designation of June 19 as
			 Juneteenth Independence Day
			(a)In
			 GeneralChapter 1 of title 36, United States Code, is amended by
			 adding at the end the following:
				
					145.Juneteenth
				Independence Day
						(a)DesignationJune
				19 is Juneteenth Independence Day.
						(b)ProclamationThe
				President is requested to issue each year a proclamation calling on State and
				local governments and the people of the United States to observe Juneteenth
				Independence Day with appropriate ceremonies, programs, and
				activities.
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 1 of title 36, United
			 States Code, is amended by adding at the end the following:
				
					
						145. Juneteenth Independence
				Day.
					
					.
			
